               Case 5:19-cv-01254 Document 1 Filed 10/22/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


BRIAN THOMAS MCVEY,                                   )
                                                      )
       Plaintiff,                                     )
                                                      )       No. 5:19-CV-1254
v.                                                    )
                                                      )
STEADFAST INSURANCE COMPANY,                          )
                                                      )
       Defendant.                                     )


                         DEFENDANT’S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332 and 1446, defendant Steadfast Insurance Company

(“Steadfast”) hereby gives notice and removes this case to the United States District Court for

the Western District of Texas, San Antonio Division.          Steadfast represents the following in

accordance with the requirement of 28 U.S.C. § 1446(a) for a “short and plain statement of the

grounds for removal”:

                                          BASIS FOR REMOVAL

       Steadfast is a defendant in a state court case in which plaintiff Brian Thomas

McVey (“McVey”) alleges entitlement to certain insurance benefits.            See Plaintiff’s Original

Petition, attached hereto as Exhibit A.

       Steadfast is a corporation, incorporated and with its principal place of business in the state of

Delaware. Steadfast is a citizen of Delaware, not Texas. McVey is an individual who is citizen of

the state of Texas. Steadfast and McVey are thus citizens of different states. McVey alleges more

than $200,000 in damages. See Ex. A at ⁋ 9. McVey served Steadfast with Plaintiff’s Original

Petition within 30 days of this filing. Prior to being served with Plaintiff’s Original Petition,

Steadfast had not been served with any pleading or papers that would show a basis for removal to
                                                1
this Court.
               Case 5:19-cv-01254 Document 1 Filed 10/22/19 Page 2 of 3




This Notice of Removal is timely filed, as it is being filed within thirty days after service of a

summons and Plaintiff’s Original Petition upon Steadfast as required by 28 U.S.C. § 1446(b).

        As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from Bexar

County, Texas, are attached hereto as exhibits or will be timely supplemented.             Exhibit A

is Plaintiff’s Original Petition. Exhibit B contains Plaintiff's Original Petition, Steadfast's answer,

and a copy of the state court docket. In accordance with 28 U.S.C. § 1446(d), Steadfast filed written

notice of this removal with the Clerk of the Court of Bexar County, Texas. A copy of this Notice

of Removal and the written notice of the same also are being served upon McVey.

                                     EFFECTUATION OF REMOVAL

        Removal is proper under 28 U.S.C. §§ 1332 and 1441 because the amount in

controversy, exclusive of interest and costs, exceeds $75,000 and the action is between citizens of

different states. Steadfast thus hereby removes this action to the United States District Court for the

Western District of Texas, San Antonio Division. Venue is proper in this Court pursuant to 28

U.S.C. § 1446(a), as the United States District Court for the Western District of Texas, San Antonio

Division, is the district in which Plaintiff’s Original Petition was filed.

        WHEREFORE, Steadfast Insurance Company hereby removes this action to the United States

District Court for the Western District of Texas, San Antonio Division.




                                                     2
            Case 5:19-cv-01254 Document 1 Filed 10/22/19 Page 3 of 3




Dated: October 22, 2019.                       Respectfully submitted,

                                               /s/ William Akins
                                               William J. Akins
                                               State Bar No. 24011972
                                               FISHERBROYLES LLP
                                               100 Congress Ave. Suite 2000
                                               Austin, Texas 78701
                                               Telephone: (214) 924-9504
                                               william.akins@fisherbroyles.com

                                               Bryan D. Pollard
                                               State Bar No. 00795592
                                               FISHERBROYLES, LLP
                                               Highland Park Place
                                               4514 Cole Avenue, Suite 600
                                               Dallas, Texas 75205
                                               E-Mail:
                                               bryan.pollard@fisherbroyles.com
                                               Telephone: (214) 984-7153
                                               Facsimile: (214) 279-7192

                                               ATTORNEYS FOR DEFENDANT
                                               STEADFAST INSURANCE
                                               COMPANY




                                       3
